Name: Council Regulation (EEC) No 1920/87 of 2 July 1987 providing for the granting of special aid for sunflower seeds produced and processed in Portugal and amending Regulation (EEC) No 476/86 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal
 Type: Regulation
 Subject Matter: trade policy;  plant product;  processed agricultural produce;  prices;  Europe
 Date Published: nan

 No L 183 / 18 Official Journal of the European Communities 3.7.87 COUNCIL REGULATION (EEC) No 1920/87 of 2 July 1987 providing for the granting of special aid for sunflower seeds produced and processed in Portugal and amending Regulation (EEC) No 476/86 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas the disposal difficulties encountered by Portuguese sunflower production during the 1986/ 87 marketing year, in particular because of the structure of the Portuguese sunflower-seed crushing industry and the lack of aid , resulting from the Act of Accession , for seeds which are harvested and processed in Portugal and the oil of which is intended for consumption on the home market ; whereas it is desirable , in order to allow the harvest to be disposed of normally, to make provision for the grant of special aid for sunflower seeds produced and processed in Portugal ; Whereas such aid must be limited to the period of application, in Portugal , of the mechanism for control referred to in Article 292 of the Act of Accession , at the end of which the common provisions on aid will be applicable ; Whereas Article 12 of Regulation (EEC) No 476/ 86 (') provides for the granting of compensatory aid for sunflower seeds which are produced and processed in Portugal and the oil of which is intended for export ; whereas the special aid provided for by this Regulation will be granted for sunflower seeds the oil of which is intended both for the Portuguese home market and for export ; whereas the said compensatory aid should be abolished in order to avoid a situation where sunflower seeds benefit unduly from both types of aid , HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1990 , sunflower seeds produced and processed in Portugal shall be eligible for special aid equal to the difference between the target price of such seeds in Portugal and the world market price , less the amount of the customs duties charged on the import of sunflower seeds into Portugal . Article 2 Article 12 of Regulation (EEC) No 476/ 86 shall be deleted . Article 3 The rules for applying this Regulation shall be those provided for by Commission Regulation (EEC) No 2681 / 83 (2). Should the need arise , additional rules of application shall be adopted according to the procedure provided for in Article 38 of Regulation No 136/66 /EEC (3 ). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (2) OJ No L 266 , 28 . 9 . 1983 , p. 1 . O OJ No L 53 , 1 . 3 . 1986 , p. 51 . ( 3 ) OJ No 172 , 30 . 9 . 1966, p . 3025 /66 .